Citation Nr: 0837047	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 2002 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently diagnosed with PTSD, which he 
attributes to his military experiences while deployed in 
Iraq.  The record shows the veteran served in Kuwait and Iraq 
from March 2003 to January 2004, with a military occupational 
specialty of early warning system operator.  He has indicated 
while in Iraq, he was assigned to Headquarters and 
Headquarters Battery, 2nd Battalion, 44th Air Defense 
Artillery, 101st Airborne Division (Air Assault).  

A VA examination dated in May 2006 identified the following 
stressors as linked to the veteran's diagnosis: 1.) the 
veteran's proximity to an ammunition supply point that 
exploded near Mosul, Iraq in either May or June 2003, and his 
fear that he would die; 2.) the veteran's proximity to mortar 
attacks near Mosul, Iraq; 3.) the veteran's frequent 
encounters with gunfire; and 4.) the veteran's assistance in 
securing areas of recent fighting where he observed the 
remains of those that had been killed.

The present record does not contain any corroboration of 
these events linked to PTSD, although the report of the 
examination of the veteran conducted shortly before his 
redeployment from Iraq in January 2004, shows he specifically 
denied that he saw "anyone wounded, killed or dead during 
this deployment," or that he ever felt he was in "great 
danger of being killed."  While this contradicts the fourth 
stressor identified in the preceding paragraph, as well as 
the veteran's reported reaction to stressor number 1, it says 
nothing about whether the ammunition storage point explosion 
or stressors numbered 2 and 3 occurred.  Moreover, on their 
face, the events are entirely plausible.  Indeed, the 
ammunition supply point explosion has been narrowed to a 
particular place and time, and the others may well be 
described in records generated by the commands under which 
the veteran served.  As such, it is reasonable to attempt to 
obtain verification of the events the veteran describes, as 
set out below.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate entity to 
establish the unit/battery to which the 
veteran was assigned while in Southwest 
Asia from March 2003 to January 2004.  (It 
apparently was an element of 2nd Bn 44th Air 
Defense Artillery, 101st Airborne/Air 
Assault Division.)  Next, obtain copies of 
any after action reports/operational 
reports-lessons learned or similar 
document that narrates the activities of 
this battalion and its batteries between 
March 2003 and January 2004.  If it is not 
possible to obtain any records with such a 
narration, at a minimum, an attempt should 
be made to obtain any available records 
reflecting whether there was an ammunition 
storage point explosion in May or June of 
2003 in Mosul, Iraq, and the veteran's 
battalion (and/or its sub-elements') 
proximity to it. 

2.  Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows, including scheduling 
the veteran for a VA PTSD examination if 
any alleged stressor is corroborated.  For 
any such examination as may be conducted, 
the examiner should be provided with the 
veteran's claims file for review, 
including the redeployment evaluation 
where the veteran denied seeing anyone 
killed or wounded, or ever feeling in 
great danger of being killed, and opine 
whether the veteran has PTSD, and if so, 
whether it is attributable to a verified 
in-service stressor.  A full rationale for 
any conclusion reached should be provided.  

3.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated.  
If the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




